IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10258
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOE DAVID FLORES, JR.,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:96-CR-35-1
                        - - - - - - - - - -
                         November 19, 1997

Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Joe David Flores, Jr., appeals the district court’s denial

of his motion to suppress evidence and his subsequent conditional

guilty-plea conviction for being a felon in possession of a

firearm.   Flores argues that his detention by law enforcement

officials was not a brief investigatory stop but was an arrest

requiring probable cause.   Viewing the totality of the

circumstances in the light most favorable to the Government, the

district court did not err in determining that Flores’ detention

was an investigatory stop justified by a reasonable suspicion of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10258
                                 -2-

criminal activity.   United States v. Gonzales, 79 F.3d 413, 419

(5th Cir.), cert. denied, 117 S. Ct. 183 (1996); Terry v. Ohio,

392 U.S. 1, 18-20 (1968).   Accordingly, the district court did

not err in denying the motion to suppress.   Because we find that

Flores’ detention was a Terry stop justified by a reasonable

suspicion, we need not address Flores’ second point of error

regarding the district court’s determination that the search was

justified by the officers’ good-faith belief that the search

warrant they were executing also covered Flores.

     AFFIRMED.